FILED
                              NOT FOR PUBLICATION                          NOV 27 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ANDRES MEJIA-LOPEZ,                              No. 11-73403

               Petitioner,                       Agency No. A095-899-861

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Andres Mejia-Lopez, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we deny the petition for review.

       Substantial evidence supports the agency’s finding that Mejia-Lopez failed

to establish a past threat to his life or freedom or clear probability that his life or

freedom would be threatened in Guatemala on account of an imputed political

opinion. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005) (“[T]he

record provides no evidence that [the people petitioner feared] imputed political

beliefs to [him].”), abrogated on other grounds by Cordoba v. Holder, 726 F.3d
1106, (9th Cir. 2013); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Accordingly, Mejia-

Lopez’s withholding of removal claim fails.

       Substantial evidence also supports the agency’s denial of CAT relief because

Mejia-Lopez failed to establish it is more likely than not that he would be tortured

with the consent or acquiescence of the government if returned to Guatemala. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

       PETITION FOR REVIEW DENIED.




                                             2                                      11-73403